DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 1/22/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered.
Claims 31, 42-43 have been amended.
Claims 50-54 have been added.
Claims 31, 40-54 are pending and are under examination.

In view of Applicant’s amendments, the previous grounds of rejection are withdrawn.

The following are new grounds of rejection.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 31, 40-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bezie et al., July 2014,  in view of Guillonneau et al., 2007, US 2010/0135974 (of record) and Kim et al., 2011.

	Likewise, Guillonneau et al. teach that CD8+CD45RClow Treg cells are immunosuppressive and can be administered to treat transplant rejection.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer the Treg cells of Bezie et al., for treating transplant rejection, such as an organ transplant.  The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Bezie and Guillonneau teach that CD8+CD45RClow Treg cells are immunosuppressive, Bezie suggest testing the Tregs in a model of transplant rejection, and Guillonneau et al. teach that the Treg cells are effective for treating transplant rejection after administration.  Regarding the limitation of IFN+IL-10+IL-34+ secreting Treg cells, the instant specification on page 55 teaches that 14 day allogenic and polyclonal expansion of CD8+CD45RClow Tregs (as performed by Bezie) enriches said Tregs cells for those that are IFN+IL-10+IL-34+.  Thus, the expanded Treg cells of Bezie et al. would be IFN+IL-10+IL-34+ secreting Treg cells, and expression of said cytokines is merely a latent property of the prior art reference. Furthermore, as Bezie teaches GITR is a specific marker of said Tregs, it would be obvious to purify the Tregs for administration on the basis of GITR expression, such as by using an anti-GITR antibody. Regarding the other specific process steps recited in the instant claims for how the administered Treg cells are obtained, it is noted that the claims are directed to administering CD8+CD45RClow Tregs that are IFN+IL-10+IL-34+, which is made obvious for the reason set forth above.  The product by process limitations are not required method steps in the claimed method, and do not IL-10, and IL-34 for the reasons set forth above.  
Furthermore, as taught by Kim et al., GVHD is a potential complication that occurs after organ transplantation, and it would be obvious that said transplant patients would also be patients in need of prevention of GVHD.  Furthermore, the instant specification defines “treatment” to include prophylactic treatment to those prone to having a disorder, the transplant patient treated in the method above would be a patient prone to or in need of prophylactic treatment against GVHD.  Furthermore, the ordinary artisans would have a reasonable expectation of success that the Tregs could also treat any GVHD complications, since Treg therapies are recognized to treat both transplant rejection and GVHD (see the ‘974 publication). 
 The ‘974 publication also teaches that Treg cells can be genetically modified to express a CAR in order to redirect the T cells and recruit them to sites of inflammation to inhibit transplant inflammation or GVHD (see page 4-5, in particular). The ‘974 publication teaches that doing so is advantageous since it directs Treg activation to the appropriate target tissue in an antigen specific, but MHC independent manner, results in potent suppressive effects, allows fewer cells to be required for treatment (see page 5, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of the ‘974 publication to genetically modify the Treg cells made obvious by Bezie and Guillonneau.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, because the ‘974 publication teaches that Treg cells genetically modified to express a CAR, is advantageous since it directs Treg activation to the appropriate target tissue in an antigen specific, but MHC independent manner, results in potent suppressive effects, allows fewer cells to be required for treatment.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644